     Case 17-81489         Doc 59      Filed 03/08/19 Entered 03/08/19 14:25:58                 Desc Main
                                         Document     Page 1 of 6

                               UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                      WESTERN DIVISION

       In re: HAMM, PENNY C.                                          §    Case No. 17-81489
                                                                      §
                                                                      §
   Debtor(s)                                                          §
         CHAPTER 7 TRUSTEE'S FINAL ACCOUNT AND DISTRIBUTION
  REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY ADMINISTERED
                 AND APPLICATION TO BE DISCHARGED (TDR)

         JOSEPH D. OLSEN, chapter 7 trustee, submits this Final Account,
Certification that the Estate has been Fully Administered and Application to be Discharged.

         1) All funds on hand have been distributed in accordance with the Trustee's Final Report
and, if applicable, any order of the Court modifying the Final Report. The case is fully
administered and all assets and funds which have come under the trustee's control in this case
have been properly accounted for as provided by law. The trustee hereby requests to be
discharged from further duties as a trustee.

        2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
discharged without payment, and expenses of administration is provided below:


 Assets Abandoned: $2,537.00                            Assets Exempt: $4,650.00
 (without deducting any secured claims)
 Total Distribution to Claimants:$8,977.62             Claims Discharged
                                                       Without Payment: $18,304.80

 Total Expenses of Administration:$6,857.79


         3) Total gross receipts of $     15,835.41      (see Exhibit 1 ), minus funds paid to the debtor
 and third parties of $       0.00    (see Exhibit 2  ), yielded net receipts of $15,835.41
from the liquidation of the property of the estate, which was distributed as follows:




UST Form 101-7-TDR (10/1/2010)
     Case 17-81489           Doc 59       Filed 03/08/19 Entered 03/08/19 14:25:58                      Desc Main
                                            Document     Page 2 of 6


                                        CLAIMS              CLAIMS             CLAIMS             CLAIMS
                                      SCHEDULED            ASSERTED           ALLOWED              PAID


 SECURED CLAIMS
 (from Exhibit 3)                              $0.00              $0.00               $0.00             $0.00

 PRIORITY CLAIMS:
    CHAPTER 7 ADMIN. FEES
    AND CHARGES
    (from Exhibit 4 )                           0.00            6,857.79          6,857.79           6,857.79

   PRIOR CHAPTER
   ADMIN. FEES AND
   CHARGES (fromExhibit 5 )                     0.00                0.00               0.00                 0.00
   PRIORITY UNSECURED
   CLAIMS (from Exhibit 6 )                     0.00                0.00               0.00                 0.00
 GENERAL UNSECURED
 CLAIMS (fromExhibit 7)                         0.00           27,282.42          27,282.42          8,977.62

                                               $0.00          $34,140.21         $34,140.21        $15,835.41
 TOTAL DISBURSEMENTS

          4) This case was originally filed under Chapter 7 on June 22, 2017.
  The case was pending for 19 months.

          5) All estate bank statements, deposit slips, and canceled checks have been submitted to
  the United States Trustee.

           6) An individual estate property record and report showing the final accounting of the
  assets of the estate is attached as Exhibit 8 . The cash receipts and disbursements records for
  each estate bank account, showing the final accounting of the receipts and disbursements of
  estate funds is attached as Exhibit 9 .

          Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
  foregoing report is true and correct.

  Dated: 02/12/2019                 By: /s/JOSEPH D. OLSEN
                                        Trustee


  STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
  Act exemption 5 C.F.R. §1320.4(a)(2) applies.




UST Form 101-7-TDR (10/1/2010)
                    Case 17-81489             Doc 59        Filed 03/08/19 Entered 03/08/19 14:25:58                          Desc Main
                                                              Document     Page 3 of 6



                                                                 EXHIBITS TO
                                                               FINAL ACCOUNT



EXHIBIT 1 GROSS RECEIPTS

                                                                                           UNIFORM                                 $ AMOUNT
              DESCRIPTION
                                                                                          TRAN. CODE 1                             RECEIVED
     IRA: Edward Jones                                                                    1129-000                                   15,835.41


    TOTAL GROSS RECEIPTS                                                                                                            $15,835.41

1
    The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


EXHIBIT 2 FUNDS PAID TO DEBTOR & THIRD PARTIES

                                                                                           UNIFORM                                 $ AMOUNT
        PAYEE                                      DESCRIPTION
                                                                                          TRAN. CODE                                  PAID
                                                                  None

    TOTAL FUNDS PAID TO DEBTOR AND THIRD                                                                                                $0.00
    PARTIES

EXHIBIT 3 SECURED CLAIMS


                                                      UNIFORM          CLAIMS
       CLAIM                                                          SCHEDULED               CLAIMS                  CLAIMS            CLAIMS
        NO.               CLAIMANT                     TRAN.           (from Form            ASSERTED                ALLOWED             PAID
                                                       CODE                6D)
                                                                  None


    TOTAL SECURED CLAIMS                                                          $0.00                $0.00              $0.00                   $0.00



EXHIBIT 4 CHAPTER 7 ADMINISTRATIVE FEES and CHARGES


                                                      UNIFORM
        PAYEE                                                          CLAIMS                 CLAIMS                  CLAIMS            CLAIMS
                                                       TRAN.
                                                                      SCHEDULED              ASSERTED                ALLOWED             PAID
                                                       CODE
 Other - JOSEPH D. OLSEN - JOSEPH D. OLSEN                  2100-001             N/A                 2,333.54           2,333.54            2,333.54

 Trustee Expenses - JOSEPH D. OLSEN                         2200-000             N/A                   34.00               34.00                  34.00

 Clerk of the Court Costs (includes         2700-000                             N/A                  350.00             350.00                  350.00
 adversary and other filing fees) - Clerk
 Attorney for Trustee Fees (Trustee Firm) - 3110-000                             N/A                 4,140.25           4,140.25            4,140.25
 Attorney Joseph D Olsen
    TOTAL CHAPTER 7 ADMIN. FEES                                            N/A                    $6,857.79            $6,857.79           $6,857.79
    AND CHARGES


UST Form 101-7-TDR (10/1/2010)
            Case 17-81489        Doc 59    Filed 03/08/19 Entered 03/08/19 14:25:58                  Desc Main
                                             Document     Page 4 of 6

EXHIBIT 5 PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES


                                      UNIFORM
    PAYEE                                             CLAIMS              CLAIMS             CLAIMS       CLAIMS
                                       TRAN.
                                                     SCHEDULED           ASSERTED           ALLOWED        PAID
                                       CODE
                                                   None

 TOTAL PRIOR CHAPTER ADMIN.                               N/A                       $0.00        $0.00            $0.00
 FEES AND CHARGES


EXHIBIT 6 PRIORITY UNSECURED CLAIMS


                                      UNIFORM         CLAIMS              CLAIMS
   CLAIM                                             SCHEDULED           ASSERTED            CLAIMS       CLAIMS
    NO.          CLAIMANT              TRAN.          (from Form        (from Proofs of     ALLOWED        PAID
                                       CODE               6E)                Claim)
                                                   None

 TOTAL PRIORITY UNSECURED                                       $0.00               $0.00        $0.00            $0.00
 CLAIMS


EXHIBIT 7 GENERAL UNSECURED CLAIMS


                                      UNIFORM         CLAIMS              CLAIMS
   CLAIM                                             SCHEDULED           ASSERTED            CLAIMS       CLAIMS
    NO.          CLAIMANT              TRAN.          (from Form        (from Proofs of     ALLOWED        PAID
                                       CODE               6F)                Claim)
      1    Capital One Bank (USA), N.A. 7100-000          N/A                    3,814.01      3,814.01      1,255.05

      2    Capital One Bank (USA), N.A. 7100-000          N/A                    2,307.44      2,307.44          759.29

      3    Capital One Bank (USA), N.A. 7100-000          N/A                    5,352.43      5,352.43      1,761.28

      4    Capital One, N.A.           7100-000           N/A                    3,536.92      3,536.92      1,163.87

      5    TD Bank, USA                7100-000           N/A                    3,703.48      3,703.48      1,218.67

      6    Portfolio Recovery          7100-000           N/A                    2,316.59      2,316.59          762.30
           Associates, LLC
      7    Portfolio Recovery          7100-000           N/A                    4,215.67      4,215.67      1,387.22
           Associates, LLC
      8    Portfolio Recovery          7100-000           N/A                    1,455.76      1,455.76          479.04
           Associates, LLC
      9    Portfolio Recovery          7100-000           N/A                      580.12        580.12          190.90
           Associates, LLC
 TOTAL GENERAL UNSECURED                                        $0.00         $27,282.42     $27,282.42     $8,977.62
 CLAIMS




UST Form 101-7-TDR (10/1/2010)
                       Case 17-81489                     Doc 59           Filed 03/08/19 Entered 03/08/19 14:25:58                                              Desc Main
                                                                            Document     Page 5 of 6
                                                                                                                                                                                     Exhibit 8


                                                                                     Form 1                                                                                          Page: 1

                                            Individual Estate Property Record and Report
                                                             Asset Cases
Case Number: 17-81489                                                                         Trustee:         (330400)        JOSEPH D. OLSEN
Case Name:         HAMM, PENNY C.                                                             Filed (f) or Converted (c): 06/22/17 (f)
                                                                                              §341(a) Meeting Date:            08/10/17
Period Ending: 02/12/19                                                                       Claims Bar Date:                 11/17/17

                                 1                                           2                             3                          4                    5                     6

                    Asset Description                                   Petition/              Estimated Net Value              Property             Sale/Funds            Asset Fully
         (Scheduled And Unscheduled (u) Property)                     Unscheduled         (Value Determined By Trustee,        Abandoned             Received by        Administered (FA)/
                                                                         Values              Less Liens, Exemptions,           OA=§554(a)             the Estate         Gross Value of
Ref. #                                                                                           and Other Costs)                                                       Remaining Assets

 1       Cash                                                                     15.00                           0.00                                          0.00                       FA
          Imported from original petition Doc# 1

 2       Checking Account: Huntington Bank                                       250.00                           0.00                                          0.00                       FA
          Imported from original petition Doc# 1

 3       Utensils, pots and pans, table, chairs, lamps, c                        500.00                           0.00                                          0.00                       FA
          Imported from original petition Doc# 1

 4       Clothes                                                                 150.00                           0.00                                          0.00                       FA
          Imported from original petition Doc# 1

 5       Jewelry                                                                  20.00                           0.00                                          0.00                       FA
          Imported from original petition Doc# 1

 6       Int. in Ins. policies: Aids to American Lutheran                    1,600.00                             0.00                                          0.00                       FA
          Imported from original petition Doc# 1

 7       IRA: Edward Jones                                                  16,000.00                       13,887.00                                     15,835.41                        FA
          Imported from original petition Doc# 1 (See
         Footnote)

 8       Dog                                                                       2.00                           0.00                                          0.00                       FA
          Imported from original petition Doc# 1

 8       Assets       Totals (Excluding unknown values)                    $18,537.00                      $13,887.00                                    $15,835.41                    $0.00


     RE PROP# 7           Cash value of IRA account less $2,133 exemption and customary account fees (see Stipulated Order,
                         Doc 7, entered on 9/19/2018).



     Major Activities Affecting Case Closing:

                   Conducted first meeting of creditors, determined that the pension and retirement funds she claimed were really an inheritance and have determined to administer that
                   property have hired attorneys have filed an objection to the Debtor's claim of exemption in the inheritance and it is to be heard in January of 2018 assume file will
                   resolve iteself sometime in 2018.

     Initial Projected Date Of Final Report (TFR):          December 31, 2018                   Current Projected Date Of Final Report (TFR):           November 1, 2018 (Actual)




                                                                                                                                                    Printed: 02/12/2019 11:55 AM      V.14.50
                        Case 17-81489                    Doc 59         Filed 03/08/19 Entered 03/08/19 14:25:58                                                Desc Main
                                                                          Document     Page 6 of 6
                                                                                                                                                                                  Exhibit 9


                                                                                       Form 2                                                                                      Page: 1

                                                       Cash Receipts And Disbursements Record
Case Number:         17-81489                                                                         Trustee:            JOSEPH D. OLSEN (330400)
Case Name:           HAMM, PENNY C.                                                                   Bank Name:          Rabobank, N.A.
                                                                                                      Account:            ******6366 - Checking Account
Taxpayer ID #: **-***7045                                                                             Blanket Bond:       $1,500,000.00 (per case limit)
Period Ending: 02/12/19                                                                               Separate Bond: N/A

   1            2                             3                                        4                                              5                     6                 7

 Trans.     {Ref #} /                                                                                                             Receipts        Disbursements    Checking
  Date      Check #          Paid To / Received From                   Description of Transaction                T-Code              $                  $       Account Balance
09/28/18       {7}        Edward Jones                         Pursuant to Stipulated Order (Doc 7) entered      1129-000             15,835.41                               15,835.41
                                                               on 9/19/2018 in adversary proceeding
11/29/18      101         Capital One Bank (USA), N.A.         Check for Claim No. 1                             7100-000                                    1,255.05         14,580.36
11/29/18      102         Capital One Bank (USA), N.A.         Check for Claim No. 2                             7100-000                                       759.29        13,821.07
11/29/18      103         Capital One Bank (USA), N.A.         Check for Claim No. 3                             7100-000                                    1,761.28         12,059.79
11/29/18      104         Capital One, N.A.                    Check for Claim No. 4                             7100-000                                    1,163.87         10,895.92
11/29/18      105         TD Bank, USA                         Check for Claim No. 5                             7100-000                                    1,218.67             9,677.25
11/29/18      106         Portfolio Recovery Associates, LLC   Check for Claim No. 6                             7100-000                                       762.30            8,914.95
11/29/18      107         Portfolio Recovery Associates, LLC   Check for Claim No. 7                             7100-000                                    1,387.22             7,527.73
11/29/18      108         Portfolio Recovery Associates, LLC   Check for Claim No. 8                             7100-000                                       479.04            7,048.69
11/29/18      109         Portfolio Recovery Associates, LLC   Check for Claim No. 9                             7100-000                                       190.90            6,857.79
11/29/18      110         Clerk of the United States           Adversary Filing Fee 18-96026                     2700-000                                       350.00            6,507.79
                          Bankruptcy Court
11/29/18      111         Attorney Joseph D Olsen              ATTORNEY FEES & EXPENSES                          3110-000                                    4,140.25             2,367.54
11/29/18      112         JOSEPH D. OLSEN                      ATTORNEY FEES & EXPENSES                          2200-000                                        34.00            2,333.54
11/29/18      113         JOSEPH D. OLSEN                      TRUSTEE'S FEES & EXPENSES                         2100-001                                    2,333.54                 0.00

                                                                                    ACCOUNT TOTALS                                    15,835.41             15,835.41               $0.00
                                                                                           Less: Bank Transfers                            0.00                   0.00
                                                                                    Subtotal                                          15,835.41             15,835.41
                                                                                           Less: Payments to Debtors                                              0.00
                                                                                    NET Receipts / Disbursements                    $15,835.41             $15,835.41

                                Net Receipts :          15,835.41
                                                    ————————                                                                            Net             Net                   Account
                                  Net Estate :         $15,835.41                   TOTAL - ALL ACCOUNTS                              Receipts     Disbursements              Balances

                                                                                    Checking # ******6366                            15,835.41              15,835.41                0.00

                                                                                                                                    $15,835.41             $15,835.41               $0.00




{} Asset reference(s)                                                                                                                          Printed: 02/12/2019 11:55 AM        V.14.50
